FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 22, 2022

                                       No. 04-22-00334-CV

                                      Erika Nalleli QUIROZ,
                                             Appellant

                                                  v.

                STEINER PROPERTY SOLUTIONS, LLC and Jill Morrison,
                                  Appellees

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2022CV00248
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

       Appellant’s brief was due on August 8, 2022. See TEX. R. APP. P. 38.6(d). However, to
date, Appellant has not filed the brief or any further motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court